 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   TODD HALL, individually and on behalf              Case No.: 3:19-cv-01715-JLS-AHG
     of all others similarly situated, et al.,
13                                                      ORDER GRANTING JOINT
                                      Plaintiffs,       MOTION TO EXTEND DEADLINE
14
     v.                                                 TO RAISE DISCOVERY DISPUTES
15                                                      WITH THE COURT
     MARRIOTT INTERNATIONAL, INC.,
16
                                     Defendant.         [ECF Nos. 84]
17
18
           Before the Court is the parties’ joint motion to extend deadline to raise discovery
19
     disputes with the Court. ECF No. 84. Under the Court’s 45-Day Rule (see Chmb.R.
20
     at 2–3), the parties would have been required to bring any discovery dispute regarding
21
     Defendant’s responses1 to the Court’s attention by June 3, 2021. The parties seek an order
22
     from the Court extending the deadline by approximately three weeks. ECF No. 84 at 2.
23
           Parties seeking to continue deadlines must demonstrate good cause. Chmb.R. at 2
24
25
26
27   1
      Defendant’s responses at issue here regard Plaintiff Kevin Branca’s First Set of Requests
     for Production of Documents and First Set of Interrogatories, which Defendant responded
28   to on April 19, 2021. ECF No. 84 at 2.

                                                    1
                                                                            3:19-cv-01715-JLS-AHG
 1   (stating that any request for continuance requires “[a] showing of good cause for the
 2   request”); see also Fed. R. Civ. P 6(b) (“When an act may or must be done within a
 3   specified time, the court may, for good cause, extend the time”).
 4         “Good cause” is a non-rigorous standard that has been construed broadly across
 5   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 6   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 7   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 8   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon
 9   the moving party’s reasons for seeking modification. . . . If that party was not diligent, the
10   inquiry should end.”) (internal citation omitted).
11         Here, the parties have represented to the Court the that they have engaged in ongoing
12   meet and confer efforts regarding Defendant’s responses to Plaintiff Kevin Branca’s
13   discovery requests. ECF No. 84 at 2. The parties represent that Defendant has agreed to
14   supplement several of its responses. Id. Additionally, the parties are discussing search
15   terms that will enable Defendant to locate and produce documents that are responsive to
16   Plaintiff Branca’s discovery requests. Id. Hence, the parties seek an order from the Court
17   extending the deadline raise their dispute, to facilitate a cooperative resolution.
18         The Court appreciates that the parties have been working together to resolve their
19   dispute without Court intervention. Despite the joint motion’s untimeliness and other
20   shortcomings,2 the Court finds that the parties have demonstrated the diligence necessary
21
22
     2
23     First, by filing their joint motion on the day of the original deadline, the parties failed to
     abide by the Court’s Chambers Rules. Compare ECF No. 84 (filed on June 3, 2021,
24   requesting an extension of a June 3 deadline) with Chmb.R. at 2 (requiring that “[a]ll
25   requests for continuances must be made by a joint motion no less than seven calendar days
     before the affected date”) (emphasis added). Second, the parties failed to provide a
26   declaration from counsel, as required by the Court’s Chambers Rules. Chmb.R. at 2
27   (requiring that the joint motion for continuance include a “declaration from counsel seeking
     the continuance that describes the steps taken to comply with the existing deadlines, and
28   the specific reasons why the deadlines cannot be met”).

                                                    2
                                                                                 3:19-cv-01715-JLS-AHG
 1   to meet the good cause standard. Therefore, the Court GRANTS the motion. The parties
 2   must bring any discovery dispute regarding the Defendant’s responses at issue3 to the
 3   Court’s attention by June 24, 2021.
 4
 5           IT IS SO ORDERED.
 6   Dated: June 3, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   3
         See ECF No. 84 at 2.

                                               3
                                                                        3:19-cv-01715-JLS-AHG
